                           UNITED STATES DISTRICT COURT
                           MIDDLE DISTRICT OF TENNESSEE
                                NASHVILLE DIVISION

DAVID HOPKINS PLEMONS,                      )
                                            )
              Plaintiff,                    )
                                            )
       v.                                   ) No. 3:18-cv-00498
                                            )
CORE CIVIC ADMINISTRATIVE                   )
HEADQUARTERS, et al.,                       )
                                            )
              Defendants.                   )

                                            ORDER

       In this action brought under 42 U.S.C. § 1983, the Magistrate Judge has issued a Report and

Recommendation (“R&R”) recommending that Defendants’ Motions for Summary Judgment (Doc.

Nos. 81 & 85) be granted and that this action be dismissed for failure to exhaust administrative

remedies as required by the Prison Litigation Reform Act, 42 U.S.C. § 1997e. No objections have

been filed to the R&R.

       Having reviewed the matter de novo as required by Rule 72 of the Federal Rules of Civil

Procedure, the Court agrees with the recommended disposition. Accordingly, the R&R (Doc. No.

101) is APPROVED and ADOPTED, and Defendants’ Motions for Summary Judgment (Doc. Nos.

81 & 85) are GRANTED.

       The Clerk of the Court shall enter a judgment in favor of Defendants and close this case.

       IT IS SO ORDERED.


                                            __________________________________________
                                            WAVERLY D. CRENSHAW, JR.
                                            CHIEF UNITED STATES DISTRICT JUDGE
